J-S17010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 JEDAYAH NESMITH                        :
                                        :
                   Appellant            :   No. 2067 EDA 2021

      Appeal from the Judgment of Sentence Entered August 17, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0003436-2018

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 JEDAYAH NESMITH                        :
                                        :
                   Appellant            :   No. 2068 EDA 2021

      Appeal from the Judgment of Sentence Entered August 17, 2021
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0003437-2018


BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

MEMORANDUM BY BOWES, J.:                              FILED JUNE 8, 2022

     Jedayah Nesmith appeals from the aggregate judgment of sentence of

twenty-three and one-half to forty-seven years of imprisonment imposed after

she pled guilty to third-degree murder and other crimes related to the death

of Azim Jones-Fearon. We affirm.
J-S17010-22


     The trial court offered the following factual background of these cases,

taken from the factual bases for the pleas presented by the Commonwealth:

            On March 22, 2017, at approximately 8:00 p.m., the police
     responded to a radio call of a possible deceased three-year-old at
     7101 North 15th Street, Philadelphia. Upon arrival, the officers
     and medics discovered two-year and 11-month-old Azim Jones-
     Fearon lying on a bed in the rear bedroom of apartment B5, where
     [Appellant] resided. The child was pronounced dead at the scene,
     and he was later transported to the Office of the Philadelphia
     Medical Examiner.       The medical examiner determined the
     immediate cause of death to be homicidal violence, and the
     manner of death to be homicide.            The medical examiner
     determined the child to be severely emaciated, dehydrated, and
     partially mummified, as well as having multiple blunt impact
     injuries.

            In the months leading up to his death, the child had been
     living with [Appellant] at her apartment. Approximately, three or
     four weeks prior to the discovery of the child’s body, [Appellant]
     was at her residence with the child. [Appellant] left the apartment
     to smoke K2 outside, while the child remained alone in the
     apartment. As a result of [Appellant]’s intoxication, [Appellant]
     was uncertain as to how long she was outside or away from the
     apartment. When she returned to the residence, [Appellant]
     found the child foaming at the mouth. Thereafter, [Appellant] fled
     the residence without rendering any assistance.

            On March 16, 2017, [Appellant] contacted a man (hereafter,
     "the witness") via text message. [Appellant] asked the witness to
     call her as soon as possible, and then asked to meet with him.
     The witness met with [Appellant] the next day, in the area of 25th
     and Lehigh, Philadelphia. [Appellant] offered the witness $1,000
     to dispose of the child’s body for her. [Appellant] gave the witness
     the key to her residence; however, she did not yet disclose to the
     witness her address. After a period of back and forth messaging
     between [Appellant] and the witness, [Appellant] told the witness
     her address.

           On March 22, 2017, the witness, accompanied by a[n
     unidentified] female, went to [Appellant]’s apartment. Using the
     key that [Appellant] had provided him, the witness entered the
     apartment and found the child deceased on the bed. After the

                                    -2-
J-S17010-22


       police were called about the dead child, the witness left the
       apartment to get his phone that contained the messages between
       himself and [Appellant]. The witness then returned with the
       phone to the apartment, where the police had since arrived. The
       witness proceeded to give the phone to police and provide them
       with statements regarding his contact with [Appellant].

             The police arrested [Appellant] on March 23, 2017.
       Following Miranda warnings, [Appellant] gave several statements
       to Philadelphia Police detectives at the Special Victims Unit.
       [Appellant] admitted to leaving the child in order to smoke K2 and
       to asking the witness to help her dispose of the body. However,
       she denied offering money for the disposal of the body.

Trial Court Opinion, 11/5/21, at 2-4 (cleaned up).

       Appellant was charged with, and pled guilty to, third-degree murder,

endangering the welfare of a child (“EWOC”), recklessly endangering another

person (“REAP”), abuse of corpse, possessing an instrument of crime, and

criminal use      of   a communication facility.     Following a presentence

investigation, the trial court sentenced Appellant to twenty to forty years of

incarceration for murder, a consecutive sentence of three and one-half to

seven years for EWOC, and no further penalty on the other charges. 1

Appellant filed a timely post-sentence motion for reconsideration of sentence,

which the trial court denied on September 8, 2021. Appellant filed a timely




____________________________________________


1The trial court determined that the REAP conviction merged with the murder
conviction for sentencing purposes. See Trial Court Opinion, 11/5/21, at 1
n.1.


                                           -3-
J-S17010-22


notice of appeal, and both Appellant and the trial court ultimately complied

with Pa.R.A.P. 1925.2

       Appellant presents the following question for our review:

       Whether the trial court erred in ordering a sentence . . . for third
       degree murder of twenty to forty years, that was at the top of the
       sentencing guidelines, when substantial mitigating circumstances
       existed including the decedent’s already grave and critical physical
       condition when he came into Appellant’s care, the Appellant’s lack
       of a prior criminal record, her age, her acceptance of
       responsibility, her remorsefulness, her drug intoxication when the
       offense occurred, her rehabilitative needs at the time of
       sentencing, and the significant mitigating facts related to
       Appellant’s role in the crime?

Appellant’s brief at 9 (cleaned up).

       Appellant’s question implicates the discretionary aspects of her

sentence. Therefore, we consider the issue mindful of the following:

       An appellant is not entitled to the review of challenges to the
       discretionary aspects of a sentence as of right. Rather, an
       appellant challenging the discretionary aspects of his sentence
       must invoke this Court’s jurisdiction. We determine whether the
       appellant has invoked our jurisdiction by considering the following
       four factors:

              (1) whether appellant has filed a timely notice of
              appeal; (2) whether the issue was properly preserved
              at sentencing or in a motion to reconsider and modify
              sentence; (3) whether appellant’s brief has a fatal
              defect; and (4) whether there is a substantial question
              that the sentence appealed from is not appropriate
              under the Sentencing Code.




____________________________________________


2 Appellant initially filed a late concise statement, but was later granted leave
to file one nunc pro tunc.

                                           -4-
J-S17010-22


Commonwealth v. Lucky, 229 A.3d 657, 663-64 (Pa.Super. 2020) (internal

quotation marks omitted).

       Appellant filed a timely notice of appeal. She filed a timely motion for

reconsideration of sentence contending therein that the trial court abused its

discretion by imposing an excessive, manifestly unreasonable sentence

outside of the guidelines that “was not guided by sound judgment.” Post-

Sentence Motion, 8/22/21, at ¶ 11.             Appellant has also included in her

appellate brief a Pa.R.A.P. 2119(f) statement in which she contends that the

trial court abused its discretion in sentencing her by imposing a manifestly

unreasonable sentence without sufficient reasons and without giving

“appropriate weight to the mitigating circumstances when sentencing

[Appellant] to the statutory maximum.” Appellant’s brief at 32.

       We agree with the Commonwealth that Appellant’s claim that the trial

court gave inadequate consideration to some of the sentencing factors, or

failed to accord them the weight that the appellant deems appropriate, does

not present a substantial question warranting appellate review.3 See, e.g.,

Commonwealth v. Radecki, 180 A.3d 441, 469 (Pa.Super. 2018) (collecting



____________________________________________


3 Rather, to raise a substantial question, the appellant’s claim must be based
on a wholesale failure of the trial court to consider the requisite factors. See,
e.g., Commonwealth v. Ventura, 975 A.2d 1128, 1133 n.2 (Pa.Super.
2009) (holding a claim that the court “imposed [the] sentence based solely
on the seriousness of the offense and failed to consider all relevant factors”
raised a substantial question, while the claim that the court gave inadequate
consideration of mitigating factors does not present a substantial question).

                                           -5-
J-S17010-22


cases). However, we conclude that Appellant’s contention that the statutory

maximum sentence was manifestly unreasonable and excessive and imposed

without sufficient reasons raises a substantial question. See Lucky, supra

at 664.

      The following legal principles govern our consideration of Appellant’s

sentencing challenge. “When reviewing sentencing matters, this Court must

accord the sentencing court great weight as it is in the best position to view

the defendant’s character, displays of remorse, defiance or indifference, and

the overall effect and nature of the crime.” Commonwealth v. Edwards,

194 A.3d 625, 637 (Pa.Super. 2018) (cleaned up). “We cannot re-weigh the

sentencing factors and impose our judgment in the place of the sentencing

court.” Commonwealth v. Macias, 968 A.2d 773, 778 (Pa.Super. 2009).

Hence, we review the sentencing court’s sentencing determination for an

abuse of discretion.

      In this context, an abuse of discretion is not shown merely by an
      error in judgment. Rather, the appellant must establish, by
      reference to the record, that the sentencing court ignored or
      misapplied the law, exercised its judgment for reasons of
      partiality, prejudice, bias or ill will, or arrived at a manifestly
      unreasonable decision.

Commonwealth v. Antidormi, 84 A.3d 736, 760 (Pa.Super. 2014).

      While   broad,   “the   trial   court’s   discretion   is   not   unfettered.”

Commonwealth v. Coulverson, 34 A.3d 135, 144 (Pa.Super. 2011). The

sentence imposed “should call for confinement that is consistent with the

protection of the public, the gravity of the offense as it relates to the impact

                                       -6-
J-S17010-22


on the life of the victim and on the community, and the rehabilitative needs

of the defendant.” 42 Pa.C.S. § 9721(b). “Where the sentencing court had

the benefit of a presentence investigation report (‘PSI’), we can assume the

sentencing court was aware of relevant information regarding the defendant’s

character and weighed those considerations along with mitigating statutory

factors.” Commonwealth v. Hill, 210 A.3d 1104, 1117 (Pa.Super. 2019)

(cleaned up).

       Mindful of these governing principles, we turn to the trial court’s

reasoning for imposing the statutory maximum sentence.         Based upon the

offense gravity score of fourteen, Appellant’s prior record score of zero, and

the fact that the victim was under thirteen years old, the guidelines called for

a sentence of ninety-six months to the statutory limit for the murder

conviction.    See Trial Court Opinion, 11/5/21, at 6 n.7.       In arriving at

Appellant’s sentence, the trial court

       explicitly considered everything presented during the course of
       the case, including the presentence report and sentencing
       memoranda from both sides. The court considered the prior
       record score investigation, defense submissions regarding
       mitigation,[4] as well as several supplemental memoranda from
       the defense. Additionally, the court considered testimony from
       medical examiner Dr. Victoria Sorokin at the sentencing hearing,
       statements from the victim’s family, as well as [Appellant’s] own
       statements. Finally, the court explicitly considered the sentencing
____________________________________________


4 Specifically, the trial court took into account the mitigating evidence that
Appellant had a “terrible childhood, which included losing her home, sexual
abuse, and extremely oppressive conditions.” Trial Court Opinion, 11/5/21,
at 7. The court indicated that the mitigating evidence contributed to its
decision not to impose further penalties on the non-merging convictions. Id.

                                           -7-
J-S17010-22


      guidelines, [Appellant]’s rehabilitative needs, the need for the
      protection of the public, and the gravity of the offense in relation
      to the impact on the victim and on the community.

Id. at 5 (cleaned up) (citing N.T. Sentencing, 8/17/21, at 78-81).

      Weighing the competing factors, the trial court determined that a

sentence at the top of the standard guideline range, which was equal to the

statutory maximum, was appropriate:

      [A]s the court noted at the sentencing, while the guidelines
      explicitly contemplate a victim under the age of 13, they do not
      contemplate a victim under the age of three in the kind of
      conditions that the victim in this case was found. . . .

      [Appellant] who was a certified nursing assistant, left a battered
      child under the age of three, who was entrusted to her care, alone
      in her apartment while she left to get high on K2 for an
      undetermined amount of time. When she returned and found the
      child foaming at the mouth, clearly in need of immediate medical
      care, she left the premises without calling for help, leaving the
      child alone to die of dehydration, starvation, and multiple injuries.
      It is difficult to imagine a more egregious misbehavior or more
      compelling justification for . . . a sentence at the top of the
      standard range for third[-]degree murder.

Id. at 6.

      Appellant presents a two-prong attack on the trial court’s decision. First,

she highlights the mitigating evidence, including her own self-serving

testimony, that suggests that she was not the one responsible for injuries that

were discovered in the victim postmortem, but rather his fractures and

emaciation occurred over the time when he was still in his mother’s custody.

See Appellant’s brief at 36-38. Appellant then offers a discussion of other

cases in which defendants responsible for the death of children received


                                      -8-
J-S17010-22


substantially lesser sentences than hers, concluding that her sentence

therefore is too severe. Id. at 39-47. Appellant acknowledges that the other

cases, most of which do not involve convictions for murder, “were cases of

children recklessly or negligently deprived of medical care on religious

grounds,” but suggests that she should receive comparable leniency because

“she suffered a significant psychotic reaction to ingesting K2” such that she

was unable to call the police. Id. at 43.

      The Commonwealth counters that the trial court’s decision to impose a

guideline-range sentence was not unreasonable. It notes that the trial court

was under no obligation to accept Appellant’s “self-serving narrative that she

received a child who was already malnourished, dehydrated, and suffering

from broken bones and contusions,” contentions that are not supported by the

record, which suggests that at least some of the injuries occurred while he

was in Appellant’s care. Commonwealth’s brief at 8-9. Even accepting her

version of events, “the facts nevertheless showed that [Appellant] failed to

get the child the medical help that he needed, and she failed to feed him and

give him water,” resulting in his death “in [Appellant’s] custody nearly a month

after she gained custody.” Id. Furthermore, after the victim’s death, she

contacted someone to dispose of the body rather than alerting authorities,

such that the child’s body had begun to mummify by the time he was

discovered. Id. at 9. Furthermore, the Commonwealth asserts that there is

no authority to support Appellant’s “implicit argument that her sentence is


                                     -9-
J-S17010-22


excessive if defendants in unrelated cases received shorter sentences than

she.” Id. at 9.

      Upon review of the certified record, the trial court opinion, and the

parties’ briefs, we perceive nothing suggesting “that the sentencing court

ignored or misapplied the law, exercised its judgment for reasons of partiality,

prejudice, bias or ill will, or arrived at a manifestly unreasonable decision.”

Antidormi, supra at 760. The trial court plainly considered and weighed all

pertinent factors and arrived at the conclusion that the sentencing guidelines

offered an appropriate sentence. While Appellant would have preferred that

the court placed more emphasis on her mitigating evidence, it is not the role

of this Court to “re-weigh the sentencing factors and impose our judgment in

the place of the sentencing court.” Macias, supra at 778. Therefore, because

we discern no basis to conclude that the trial court abused its considerable

sentencing discretion, we affirm Appellee’s judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/08/2022




                                     - 10 -